Citation Nr: 1213758	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for sesamoiditis of the left great toe ("sesamoiditis").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1998 to May 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In August 2010, the Board remanded the matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The sesamoiditis does not result in moderate impairment or approximate severe hallux valgus.  


CONCLUSION OF LAW

The criteria for a compensable rating for sesamoiditis of the left great toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5284 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

For historical purposes, it is noted that service connection was established for sesamoiditis by the RO in a March 2004 decision.  A noncompensable evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  In March 2006, the Veteran filed a claim of increase, reporting that he experienced "a lot of pain in [the] toe."  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The appropriate rating for orthopedic conditions is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

September and December 2005 VA treatment records indicate that the Veteran had normal station and gait.  

A November 2006 VA X-ray report revealed minimal left talar sparring.  

In May 2007, the Veteran reported a history of chronic, "severe" pain in the toes, particularly whenever he walked.  See May 2007 Board hearing transcript.  

A September 2008 VA treatment record indicates that the Veteran had unremarkable gait, good balance, and functional coordination and that he was able to walk on his toes.  

A September 2008 VA examination record indicates that no functional limitation was noted on standing or walking, and the Veteran's ability to stand, squat, supinate, pronate, and stand on the toes was normal.  Gait exam did demonstrate that the Veteran excessively out-toed and pronated on the feet.  There was no hallux valgus, and the examiner could passively dorsiflex the left great toe 16 degrees.  X-ray images showed mild narrowing and spurring at the first metatarsophalangeal joint.  The examiner noted that the Veteran's subjective complaints of pain appeared "out of proportion to the response elicited during the examination. " 

In April 2010, the Veteran testified that he had pain in the left great toe whenever he walked.  He clarified that it was painful to walk because of the toes and ankles, however.  He indicated that the toe bothered him "more" when he walked than just standing, and he indicated that he could walk "probably a quarter of a mile" before the pain onset.  He also testified that it "sometimes" went numb for "a while," and that it affected the way he walked.  

An October 2010 VA examination record reflects the Veteran's history of pain in the big toes, which varied in intensity and severity.  He also reported weakness, stiffnesss, heat, fatigue, and lack of endurance.  He indicated that he had the most pain with walking; he reported that with standing, he shifted his weight to the outside of the feet.  He also reported that he had at least daily flare-ups which lasted two hours.  He indicated that during flare-ups, he had to reduce his activity level because of pain.  Examination revealed no functional limitation on standing.   The Veteran was noted to excessively out-toe and pronate on the feet with walking, more severe on the right.  There were no calluses on either foot, and shoewear pattern was normal.  The Veteran was able to stand, squat, supinate, pronate, and stand on his toes without any difficulty or complaint of pain.  There was a very mild hallux valgus on the left foot.  The examiner could passively dorsiflex the left great toe 12 degrees. 

A November 2011 VA examination record reflects the Veteran's history of aching and tightness at the left medial forefoot, which was exacerbated by cold and damp weather.  Examination revealed asymptomatic hallux valgus.  There was mild pain with palpation of the left fibular sesamoid and minimal pain with plantarflexion of the left great toe.  There was no inflammation or edema.  The Tinel's sign was positive, but Valleix's and inversion stress tests were negative for tarsal tunnel syndrome.  The Veteran was capable of performing 10 repetitions of dorsiflexion and plantar flexion without evidence of fatigue, and plantar flexion and dorsiflexion against gravity and resistance were each 5/5.  Gait was normal except for out-toeing.  The Veteran could stand on his toes without difficulty or complaint of pain.  There was adequate range of motion with dorsiflexion of the ankles.  The examiner determined that the Veteran's sesamoiditis did not result in functional impairment such that no effective function remained other than which would be equally well served by an amputation.  The examiner indicated that the foot condition impacted the Veteran's ability to work because the Veteran's job required manual lifting which resulted in increased stress on the feet.  The record notes that the Veteran had to alter his work schedule to minimize this work requirement.  The Veteran also reported that he had to lie on his job application about his feet to get his job.  

The sesamoiditis is rated by analogy to Diagnostic Code (DC) 5284.  DC 5284 provides a 10 percent rating for moderate "foot injuries, other."  The Board notes that the term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5272, 5276, 5277, 5278.  In this case, the record does not suggest that the sesamoiditis approximates such degree of severity.  

The evidence consistently reveals findings that the Veteran has normal motor strength and skin (to include no callus), can toe-walk without pain or impairment, and can stand without functional impairment, and although the Veteran has reported symptoms including pain and the record includes findings of tenderness to palpation and out-toeing with movement, the Veteran's shoe-wear is normal, he is able to walk unassisted, and he maintains significant (and only minimally painful) range of motion in the left great toe, to include after repetition.  Furthermore, although the evidence indicates that the Veteran has functional, to include occupational impairment, the record suggests that most of the Veteran's functional and occupational impairment is due to conditions unrelated to the sesamoiditis, namely the ankle disabilities.  In sum, the Board finds the evidence does not suggest the existence of more than mild impairment due to the sesamoiditis.  Thus, the Board finds a compensable rating is not warranted under DC 5284.  

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code.  Initially, the Board notes there is no evidence of flatfoot, weak foot, claw foot, anterior metatarsalgia, hallux rigidis, arthritis, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, a compensable rating is not available under DC 5003, 5277, 5278, 5279, 5281, or 5283.  The Board acknowledges that the record includes a finding of hallux valgus, but also notes that the record does not include any findings indicating that the hallux valgus is associated with the sesamoiditis.  Even assuming it is, however, a compensable rating is not warranted under DC 5280, which rates hallux valgus.  DC 5280 provides a 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe, or for post-operative hallux valgus with resection of the metatarsal head.  In this case, the evidence indicates that the hallux valgus was not post-operative and does not suggest that the hallux valgus was "severe."  Rather the evidence indicates that the hallux valgus is "asymptomatic."  Thus, a compensable rating is not warranted under DC 5280.  The Board further acknowledges that the record includes a finding of hammertoes of the third and fourth toes.  The record does not suggest that the hammertoes are related to the sesamoiditis of the left great toe, however, and even assuming they were, however, a compensable rating is not warranted under DC 5282 because the record does not suggest that all toes are affected.  See 38 C.F.R. § 4.71a, DC 5282.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment due to his sesamoiditis.  In this regard, the schedular evaluation in this case is not inadequate.  Higher ratings are provided for more severe manifestations of the service-connected disability, but the medical evidence reflects that that level of impairment is not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disability.  The effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in September 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Furthermore, an examination was conducted which is adequate for adjudicative purposes.  The Board acknowledges that the Veteran's representative has argued that the examination was not adequate because the VA examiner does not adequately address Deluca.  Review of the 2011 VA examination record reveals findings that the Veteran had minimal pain with dorsiflexion, 5/5 plantar flexion and dorsiflexion, to include with resistance, and an ability to perform 10 repetitions without fatigue.  The examiner also reported his findings as to the functional impairment caused by the sesamoiditis.  Due to the limited scope of the service-connected disability - specifically that it only involves the left great toe and sesamoid--and in light of the regulations provided by VA pertaining to the great toe and the examiner's findings as to the overall functional impairment of the sesamoiditis, the Board finds the examination provides adequate information with which the rate the Veteran's disability.  In other words, the Board finds the examiner's failure to provide a numeric representation of the range of motion of the left great toe does not render the examination inadequate.  

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A compensable rating for sesamoiditis is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


